Citation Nr: 0522636	
Decision Date: 08/18/05    Archive Date: 08/25/05	

DOCKET NO.  97-25 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbar degenerative disc disease (formerly evaluated as 
chronic sacroiliac strain).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1957 to March 
1959.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  In November 2003, the Board decided 
three other issues, and remanded the issue remaining on 
appeal for VCAA compliance and consideration of new Schedular 
criteria.  In February 2004, the Board again remanded the 
issue remaining on appeal for VCAA compliance and the conduct 
of a VA orthopedic examination.  All development requested on 
both Board remands has now been completed and the case is 
ready for appellate review.  See Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  From the date of the veteran's claim in June 1996 until 
present, the veteran's low back disability is manifested by 
moderate limitation of motion with characteristic pain on 
motion, but without severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending, and without 
severe recurring radiculopathy with intermittent relief, and 
without forward flexion of the thoracolumbar spine to 
30 degrees, or less or favorable ankylosis of the entire 
thoracolumbar spine.  


CONCLUSION OF LAW

During the pendency of this appeal, the criteria for an 
evaluation in excess of 20 percent for chronic lumbar strain 
or what is now recognized as degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5293, 5295 (before and after September 23, 2002) and 5292, 
5235-5243 (after September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

This claim was clearly initiated and first adjudicated prior 
to adoption of VCAA.  Although it is apparent from a review 
of the file that the RO, during the lengthy pendency of this 
appeal, made multiple attempts to assist the veteran in 
collecting any medical evidence which he might reasonably 
identify, and the RO provided the veteran with the older and 
now superseded, and the current schedular criteria for 
evaluating his low back disability, formal VCAA notification 
was not provided until the most recent remand in December 
2004.  That notification informed the veteran of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and that he should submit any evidence in his 
possession.  Again, even in July 2000, prior to VCAA 
enactment, the RO specifically requested the veteran to 
identify any private or VA facilities where he had received 
treatment for his low back for the purpose of collecting any 
and all available competent medical evidence relevant to his 
claim.  The veteran has never responded to any such 
notifications, including the notification formally posted to 
him most recently in September 2004.  

The veteran has been provided VA examinations of his low back 
in January 1997, July 2000, February 2002, July 2003, and 
January 2005.  These examinations are certainly competent and 
adequate for rating purposes.  All known and available 
evidence of the veteran's service-connected low back 
disability has been collected, as far as VA has been made 
aware of such records.  The veteran does not argue and the 
evidence on file does not indicate that there is any 
additional relevant evidence which is available which has not 
been secured for review.  The Board finds there is no 
reasonable likelihood that any additional relevant evidence 
remains outstanding.  VA's duty to assist and notify under 
VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

As regards the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
the purpose of rating disability from arthritis, the lumbar 
vertebrae are considered groups of minor joints, ratable on 
disturbance of lumbar spine function.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher ratings based upon 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  

The Board notes that during the course of this appeal, the 
regulations for rating disabilities of the spine were twice 
revised, effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
and 68 Fed. Reg. 5,154 (Aug. 27, 2003).  Where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  

Prior to September 2002, the Schedule provided ratings for 
limitation of motion of the lumbar spine when limitation was 
slight (10 percent), moderate (20 percent), or severe 
(40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292.  For 
lumbosacral strain, ratings were provided when there was 
evidence of characteristic pain on motion (10 percent), 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position 
(20 percent), or severe with listing of the whole spine to 
the opposite side, with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with an 
abnormal mobility on forced motion (40 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild (10 percent), moderate with recurring attacks 
(20 percent), and severe with recurring attacks and 
intermittent relief (40 percent), or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief 
(60 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the previous 12 months, or by 
combining under § 4.25 separate evaluations of its orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in a higher 
evaluation.  Ratings were provided for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one but less than two weeks during the past 
12 months (10 percent), with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months (20 percent), with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months (40 percent) or 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months (60 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  An incapacitating 
episode is defined under this new regulation as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that require bed rest prescribed by a physician and treatment 
by a physician.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based upon incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, The Spine.  

The September 2003 regulation amendments provided a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243), unless 5243 is evaluated 
under the formula for rating intervertebral disc syndrome 
(based upon incapacitating episodes) with or without such 
symptoms as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by the residuals of 
injury or disease as follows:  Unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation; unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 
50 percent evaluation.  Forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine warrants a 40 percent 
evaluation; forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis warrants a 20 percent evaluation.  Various notes 
regarding implementation of this general rating formula are 
also provided including the normal ranges of motion for the 
lumbar spine for forward flexion (90 degrees), backward 
extension (30 degrees), left and right lateroflexion and left 
and right lateral rotation (30 degrees).  The combined range 
of normal range of motion for the lumbar spine is 
240 degrees.  Additionally, range of motion measurements must 
be rounded off to the nearest 5 degrees.  

Facts:  Historically, the veteran was initially granted 
service connection for chronic mild right sacroiliac strain 
with a noncompensable evaluation in a rating decision of July 
1962.  The veteran filed his claim for an increased 
evaluation giving rise to this appeal in June 1996.  Since 
that time, the veteran has been provided with five VA 
orthopedic examinations.  There is essentially a complete 
absence of any records of the veteran's treatment, either 
private or VA, for his low back disorder at any time during 
the pendency of this appeal.  There are several VA outpatient 
treatment records for other disabilities which mention the 
veteran's low back problems and pain, but no actual treatment 
records.  

Additionally, during the pendency of this appeal, and based 
upon findings from VA examinations, the RO has changed the 
characterization of the veteran's service-connected low back 
disability from chronic lumbar strain to degenerative disc 
disease.  The RO initially granted the veteran an increased 
evaluation to 10 percent made effective to the date of claim 
effective from June 2001.  The RO subsequently granted the 
veteran an increased evaluation to 20 percent, effective from 
June 2001.  The RO finally granted the veteran an increased 
evaluation to 20 percent, made effective to the date of the 
veteran's initial claim for increase in October 1996.  
Accordingly, the issue before the Board is entitlement to an 
evaluation in excess of 20 percent at all times during the 
pendency of this appeal.  

A January 1997 VA examination noted that heel and toe walking 
was intact.  Forward flexion was to 60 degrees and backward 
extension was to 30 degrees.  Straight leg raising was 
restricted by tight hamstrings, but deep tendon reflexes were 
intact, sensation was intact, and the sciatic nerve stretch 
was negative.  There were degenerative changes at the 
lumbodorsal junction, and the L4-L5 and L5-S1 disc spaces 
were slightly narrow.  The diagnosis was degenerative disc 
disease and chronic back strain.  

A July 2000 VA examination noted the veteran's complaint of 
pain and discomfort in the low back with occasional acute 
episodes.  There was no radiation of pain upward or downward.  
There was pain on the outside of both hips.  Overall spinal 
alignment was normal, and walking was even and steady and 
heel to toe without limp.  The veteran walked well on tiptoes 
and heels.  Forward flexion was to 80 degrees, backward 
extension to 15 degrees, left and right lateroflexion to 
15 degrees, and right and left rotation to 35 degrees.  There 
was some minimal reversal of the normal lumbar lordotic curve 
but no scoliosis.  The veteran squatted fully and got up 
easily.  Muscle strength was normal and sensation was 
undisturbed.  There was no weakness noted in any of the lower 
extremity muscle groups, and sensation was intact throughout.  
The diagnosis was lumbar spine degenerative disc disease and 
chronic sacroiliac strain.  This examination report also 
indicated that limitation of motion demonstrated was not due 
to incoordination, lack of endurance, weakness, atrophy, 
muscle fatigue or other apparent cause.  The veteran was 
considered able to stand, walk and sit to tolerance, but 
would be limited in the amount of weight he could lift.

A February 2002 VA examination noted that the veteran had 
last been employed in 1972.  He was 61 inches tall and 
154 pounds.  Range of motion included forward flexion to 
85 degrees, extension to 30 degrees, right and left 
lateroflexion to 35 degrees, and right and left rotation to 
30 degrees.  There was pain at the extreme ranges of motion.  
The veteran's posture was normal as was his gait.  No 
assistive aid was required to ambulate and there was no noted 
limitation of function of standing and walking.  Motor 
function strength was within normal limits with no muscular 
atrophy and 5/5 throughout without focal motor deficits.  
Sensory examination was grossly intact and equal bilaterally.  
There were normal biceps, triceps, patella, and Achilles 
reflexes bilaterally.  Recent lumbosacral spine X-rays 
revealed an old anterior wedging of T11-T12.  There was 
degenerative disc disease at L1-L2, L4-L5, and L5-S1.  There 
was no spondylosis or spondylolisthesis identified nor acute 
fracture.  Under diagnosis, this physician wrote that while 
the previous diagnosis had been lumbosacral strain, the 
diagnosis was now changed to lumbar degenerative disc disease 
because of X-ray findings.  

A July 2003 VA examination contained the veteran's continuing 
complaints of low back pain, but there was no report of 
weakness, sensory changes, or bowel or bladder incontinence.  
He reported taking Tylenol which did give mild relief but had 
not been recommended for bed rest.  He had not had any 
surgery or epidural injections.  He reported that functional 
impairment prohibited him from doing strenuous activities or 
walking for prolonged periods.  Lumbar ranges of motion were 
to 75 degrees' flexion, 25 degrees' extension, and 
30 degrees' right and left lateroflexion and rotation.  There 
was pain at all extremes.  Examination revealed no radiation 
of the pain to the lower extremities, or muscle spasm or 
tenderness.  Straight leg raising was negative on both right 
and left, and there was no sign of radiculopathy.  Range of 
motion was noted to not be limited by fatigue, weakness, lack 
of endurance, or incoordination.  There was no ankylosis.  
Posture and gait were normal.  Muscle tone was good and 
strength was 5/5 in all extremities.  Sensation was intact to 
light touch and reflexes in the knees and ankles were two 
plus and equal bilaterally.  Again, it was noted that the 
veteran had long been retired and that he should be able to 
do all of his daily activities except for any involving heavy 
lifting or walking for long distances.  

A January 2005 VA examination included a review of the 
veteran's claims folder by the examining physician.  The 
veteran's medical history was reviewed and discussed in the 
report of examination.  The veteran had retired in 1972, 
after having a severe myocardial infarction at age 38.  He 
still had not had any back surgeries or epidural injections.  
He reported that he walked his dogs daily, but only one block 
before stopping.  He walked in malls when shopping, and was 
able to ambulate stairs although up stairs aggravated his 
back.  The veteran reported having flare-ups of back pain six 
to seven times per year which were severe enough to keep him 
in bed.  He judged his usual level of discomfort/pain at 2/10 
but said that on flare-ups the pain could go as high a 10.  
The veteran was also able to drive his car and do light 
housekeeping and take care of himself in general.  He 
reported having a walker but only occasionally using it.  On 
the day of examination, he was not using any aids for 
ambulation and he had no braces that he used.  The veteran 
described the pain as being across the lumbosacral spine into 
the sacroiliac area.  He reported having occasional tingling 
and numbness to the posterior left leg stopping at the knee.  
He denied any bowel or bladder incontinence.  His only 
medication for his back was Tylenol.  

The veteran was able to adequately perform heel and toe 
walking but complained of low back pain during the maneuvers.  
He was able to squat to 45 degrees, but no further.  From an 
erect position, the musculature of the entire spine was 
without spasm.  There was a slight kyphosis of the lower 
thoracic spine but there was no evidence of scoliosis.  There 
was mild tenderness of the lumbosacral paraspinal musculature 
at the L3 through S1 region.  Range of motion was forward 
flexion to 45 degrees, backward extension to 15 degrees, left 
and right lateroflexion to 20 degrees, and left and right 
rotation to 15 degrees.  There was pain at all extremes of 
motion.  Straight leg raising was mildly positive bilaterally 
at 90 degrees.  Neurologically, deep tendon reflexes, 
patellas and ankle jerks were one plus and equal.  Light 
touch was slightly diminished in the back of the left thigh 
and normal in the remainder of the lower extremities.  X-ray 
studies revealed mild spondylosis of the lower thoracic and 
lower lumbar spine with mild narrowing of the lumbar discs 
from L3 to S1.  There was a mild retrolisthesis of L1 on L2.  
There was no evidence of osseous fractures, dislocations or 
subluxations.  The sacroiliac joints were within normal 
limits.  The diagnosis was degenerative disc disease and 
spondylosis of the thoracolumbar spine.  This physician 
characterized the veteran's low back disability as 
"moderate."  There was no significant loss of motion of the 
lower extremities secondary to low back disability.  
Neurologic abnormalities did not impair normal daily 
activities.  The veteran's low back disability did lead to 
fatigability which was moderate and slight weakened movement 
and slight decrease in the ability to coordinate motion.  

Analysis:  Upon careful consideration of all of the competent 
clinical evidence on file, the Board concludes that an 
evaluation in excess of 20 percent is not warranted at any 
time during the lengthy pendency of this appeal.  From the 
time of the veteran's claim in June 1996 up until the 
schedular criteria was first amended in September 2002, the 
veteran's lumbar strain and/or degenerative disc disease is 
not shown to be more than moderate, which supports the 
current 20 percent evaluation assigned during this period in 
accordance with 38 C.F.R. § 4.72, diagnostic Code 5292.  
During this period, intervertebral disc syndrome was not 
worse than moderate with recurring attacks, also sufficient 
for the current 20 percent evaluation in accordance with 
Diagnostic Code 5293.  Lumbosacral strain revealed muscle 
spasm on extreme forward bending with some loss of lateral 
spine motion, also sufficient for the 20 percent evaluation 
during that period in accordance with 38 C.F.R. § 5295.  

At no time during this period, however, was limitation of 
motion of the lumbar spine shown to be severe or was 
intervertebral disc syndrome shown to be severe with 
recurring attacks with little intermittent relief.  At no 
time during this period was the veteran's lumbar strain shown 
to be severe with listing of the whole spine to the opposite 
side, with positive Goldthwaite's sign or marked limitation 
of forward bending or loss of lateral motion.  Indeed, the 
competent evidence on file does not show that the veteran 
meets or more nearly approximates the criteria for the next 
higher 40 percent evaluations under any of the superseded 
criteria for evaluating the veteran's low back at Diagnostic 
Codes 5292, 5293, or 5295 at any time during the pendency of 
this appeal, even up to present.

From the time that the schedular criteria for evaluating the 
lumbar spine was first changed in September 2002, the veteran 
is shown to most nearly approximate the general rating 
formula for diseases and injuries of the spine at the 
currently assigned 20 percent evaluation, with forward 
flexion of the thoracolumbar spine greater than 30 but less 
than 60 degrees, or with a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  The 
veteran's combined ranges of motion in February 2002 was 
245 degrees, in July 2003 was 220 degrees, and in January 
2005 was 130 degrees.  

At no time during the pendency of this appeal, since the 
change in rating criteria in September 2002, is the veteran 
shown to meet the criteria for the next higher 40 percent 
evaluation because there is an absence of clinical evidence 
in accordance with the general rating formula for diseases 
and injuries of the spine which demonstrates that forward 
flexion of the thoracolumbar spine is limited to 30 degrees 
or less, or that there was favorable ankylosis of the entire 
thoracolumbar spine.  

Although it is very clear that the veteran's most recent 
January 2005 VA examination showed a distinct increase in 
severity of his low back disability, the results of that 
examination, nonetheless, do not show that he meets or more 
nearly approximates the criteria for the next higher 
40 percent evaluation.  In this regard, it is noteworthy that 
the veteran's claims folder is essentially silent for any 
record that the veteran has ever sought or required any form 
of routine care or treatment for his low back disability.  
The veteran only reports ever taking over-the-counter Tylenol 
for relief of symptoms, he has never undergone any form of 
surgery or epidural injections or any other invasive form of 
treatment.  

Finally, the Board has considered the revised criteria for 
evaluating intervertebral disc syndrome with respect to 
incapacitating episodes.  To warrant the next higher 
evaluation, there would need to be evidence demonstrating 
that the veteran had incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during any previous 12-month period.  Again, incapacitating 
episodes are defined as episodes requiring bed rest 
prescribed by a physician and treatment by a physician.  
Although the veteran himself reported having incapacitating 
episodes only at the time of his most recent January 2005 VA 
examination six to seven times per year, there is a complete 
absence of any objective medical evidence demonstrating 
incapacitating episodes for VA purposes, meaning bed rest and 
treatment prescribed by a physician.  Additionally, the 
veteran's report of six or seven episodes does not speak to 
or support a finding that such episodes cumulate to a need 
for bed rest having an actual total duration of at least four 
but less than six weeks during any 12-month period during the 
pendency of the appeal since this rating criteria was made 
effective in September 2002.  

The Board has also considered the clinical evidence 
evaluating the veteran's low back disability with an eye 
toward higher evaluations based upon functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  The VA examinations on file from January 
1997 through July 2003 do not indicate that the veteran has 
significant functional loss due to pain or flare-ups.  The 
more recent January 2005 examination does indicate that the 
veteran's low back disability results in a moderate 
fatigability but only a slightly weakened movement and 
decrease in coordination.  These findings, however, coupled 
with all other objective findings from examination and X-ray 
do not warrant a higher evaluation than the 20 percent 
presently assigned.  

Although the veteran is shown to have narrowing of discs from 
L3 to S1, there is no finding of any herniated nucleus 
pulposus (herniated disc) nor are there any findings of 
significant neurological impairment or radiculopathy to the 
lower extremities, other than the veteran's most recent 
report of occasional sensitivity or pain down the posterior 
of the left leg to the knee, confirmed by light touch and 
pinprick in that area upon examination.  The examinations on 
file demonstrate that the veteran has no muscle wasting or 
atrophy and full muscle strength of the lower extremities at 
all times during the pendency of this appeal.  There is 
limitation of motion with pain at the extremes of such 
motion, but the veteran is shown to be able to perform 
essentially all activities of daily living with the only 
restrictions of heavy lifting and walking for lengthy 
distances.  Even the most recent January 2005 VA examination 
characterized the veteran's collective low back disability as 
"moderate" in nature.  


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
veteran's lumbar strain and/or degenerative disc disease of 
the lumbar spine is denied.  


	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


